          Case 19-00865            Doc 11       Filed 06/29/19 Entered 06/30/19 00:00:37                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00865-TJC
Trenton J. Rogers                                                                                          Chapter 13
Tanya M. Rogers
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 27, 2019
                                      Form ID: prepltr                   Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 29, 2019.
db/jdb         +Trenton J. Rogers,   Tanya M. Rogers,   616 Redbird Run,   Tiffin, IA 52340-9434

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 29, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 27, 2019 at the address(es) listed below:
              Carol F. Dunbar   cfdunbar@cfu.net, cdunbar13@ecf.epiqsystems.com,mcdunbar@cfu.net
              Derek N.W. Hong   on behalf of Debtor Trenton J. Rogers certs@honglaw.com, amy@honglaw.com,
               dhong.ecf@gmail.com,bkecf_hongd@bkexpress.info,
               hong.law.certs@gmail.com;r49597@notify.bestcase.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 3
     Case 19-00865          Doc 11     Filed 06/29/19 Entered 06/30/19 00:00:37                     Desc Imaged
                                       Certificate of Notice Page 2 of 2
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                    CHAPTER 13
In Re:                                                              Bankruptcy No.

Trenton J. Rogers                                                   19−00865
Tanya M. Rogers
Debtor(s)



                          NOTICE AND ORDER RE: INCOMPLETE FILING
                         Attorney for Debtor/Bankruptcy Petition Preparer



NOTICE IS HEREBY GIVEN that on June 26, 2019, a pleading was filed in the above referenced case containing the
following deficiency:

           Form B2030 Attorney's Disclosure of Compensation with Petition or not completed properly;
           Form B119 Bankruptcy Petition Preparer's Notice, Declaration and Signature
           (Form B119 must be filed with any documents prepared)
           Form B2800 Disclosure of Compensation for Bankruptcy Petition Preparer not filed with the
           petition.



THEREFORE, IT IS HEREBY ORDERED that the Attorney for Debtor or Bankruptcy Petition Preparer must cure
the deficient filing as described in the above Notice, no later than 14 days from the filing date of the Petition. If the
Attorney or Bankruptcy Petition Preparer fails to timely cure said deficiency, court will set the matter for hearing and
consider the imposition of sanctions.




ORDERED June 27, 2019




                                                             Thad J. Collins
                                                             Bankruptcy Judge
